

116 S4377 IS: Protect our Children from COVID–19 Act
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4377IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Braun (for himself, Mr. Casey, Mr. Rubio, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo facilitate the safe re-opening of schools by conducting or supporting research on children’s infection with, and role in transmitting, SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the Protect our Children from COVID–19 Act. 2.FindingsCongress finds the following:(1)The pandemic caused by the virus SARS–CoV–2 has required a whole-of-society response through mitigation efforts such as stay-at-home orders and the physical closing of schools. (2)Physical school closures can have substantial negative effects on children’s education, mental health, and social and emotional development.(3)In general, physical school closures compound inequities for many students, including students in rural and low-income communities, where students often lack access to computers and high-speed internet, as well as exacerbate achievement gaps for students from low-income families, students with disabilities, English learners, students of color, and students experiencing homelessness. (4)To date, scientific evidence suggests children have a lower probability of developing a serious illness from COVID–19, the illness caused by SARS–CoV–2, than adults. It remains unclear, however, what role children play in transmitting SARS–CoV–2 to other children or adults.(5)Pursuing research that analyzes and increases understanding of the transmissibility of SARS–CoV–2 in children will help families, educators, and elected leaders make evidence-based decisions on safely physically re-opening schools and our economy.3.Study on children’s contracting and transmitting of SARS–CoV–2(a)Study(1)In generalNot later than the date that is 6 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Director of the National Institutes of Health and in coordination with the Director of the Centers for Disease Control and Prevention and experts from outside of the Department of Health and Human Services, such as the Department of Education, health, occupational safety, and education professional associations, and academia, as appropriate, shall conduct or support research on children’s role in transmitting SARS–CoV–2. (2)Issues to be studiedThe research under paragraph (1)—(A)shall include research on—(i)the transmissibility of SARS–CoV–2 from child to child, child to adult, and adult to child; (ii)the vulnerability of children to severe illness with COVID–19, including children with underlying health conditions, detailing any differences by age or grade level; and(iii)the vulnerability of children to COVID–19 while being transported to and from school, while playing sports (including contact sports), and while engaging in other extramural activities, detailing any differences by age or grade level; and(B)may include research on—(i)the vulnerability of adults to COVID–19, including adults with underlying health conditions, extended family members living with children, (such as grandparents), and vulnerabilities associated with certain activities, including—(I)adults sending children from the household back to school; and(II)adults interacting with children who may be asymptomatic but infected with COVID–19, including working in schools; and(ii)the types of personal protective equipment that should be provided to students, educators, classified school employees, and other school staff employed in school buildings.(3)ConsiderationsIn conducting or supporting the research under paragraph (1), the Secretary shall—(A)take into consideration the best available science, including as provided by the National Academy of Sciences, the National Academy of Medicine, and other evidence-based or peer-reviewed sources; and(B)ensure that such research includes consideration of children and adults who are members of racial and ethnic minority groups, as well as children and adults who are immunocompromised or who may be at a greater risk from COVID–19, children and adults with disabilities, children and families experiencing homelessness, and children who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(b)ReportingNot later than 6 months after the date of enactment of this Act, and quarterly thereafter through the end of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, the Secretary shall submit to Congress a report on children’s role in transmitting SARS–CoV–2. Each report shall include an overview of the research conducted or supported under subsection (a) and any relevant findings, and the best practices disseminated to stakeholders under subsection (c). (c)Dissemination of best practicesNot later than 6 months after the date of enactment of this Act, and quarterly thereafter through the end of the public health emergency described in subsection (b), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall disseminate to stakeholders best practices for protecting children and adults in educational settings, including the types of personal protective equipment that should be provided to students, educators, classified school employees, and other school staff employed in school buildings. The first set of best practices disseminated pursuant to the preceding sentence shall include any best practices for protecting children and adults in educational settings identified through the research conducted or supported under subsection (a), and subsequent quarterly updates shall continue to reflect the best available science.